Vanguard Developed Markets Index Fund Vanguard Emerging Markets Select Stock Fund Vanguard Emerging Markets Stock Index Fund Vanguard European Stock Index Fund Vanguard FTSE All-World ex-US Index Fund Vanguard International Explorer TM Fund Vanguard International Growth Fund Vanguard International Value Fund Vanguard Pacific Stock Index Fund Vanguard Tax-Managed International Fund Vanguard Total International Stock Index Fund Vanguard Total World Stock Index Fund Supplement to the Prospectuses and Summary Prospectuses Effective immediately, each Fund has eliminated its 2% redemption fee on shares held less than two months. © 2012 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS REDA 052012
